United States Court of Appeals
                     For the First Circuit



No. 07-2585

                       DANIEL YEBOAH-SEFAH,
                     a/k/a HENRY K. BOATENG,

                     Petitioner, Appellant,

                               v.

                          EDWARD FICCO,

                      Respondent, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on February 19, 2009, is
amended as follows:

     On p. 26, line 5: Replace "that" with ". . ."